 

EXHIBIT 10.59

 

 

PLS REGULAR FACILITY

EXECUTION

 

AMENDMENT NO. 2  TO

THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 2 to Third Amended and Restated Master Repurchase Agreement, dated
as of December 20, 2017 (this “Amendment”), among Credit Suisse First Boston
Mortgage Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch (a
“Committed Buyer” and a “Buyer”), Alpine Securitization LTD (a “Buyer”),
PennyMac Loan Services, LLC (the “Seller”) and Private National Mortgage
Acceptance Company, LLC  (the  “Guarantor”).

RECITALS

The Administrative Agent,  the Buyers, the Seller and the Guarantor are parties
to that certain Third Amended and Restated Master Repurchase Agreement, dated as
of April 28, 2017 (as amended by Amendment No. 1 dated as of June 1, 2017,  the
“Existing Repurchase Agreement”, and as amended by this Amendment, the
“Repurchase Agreement”) and the related Second Amended and Restated Pricing Side
Letter, dated as of April 28, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pricing Side Letter”).  The Guarantor
is party to that certain Amended and Restated Guaranty (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of April 28, 2017,  by the Guarantor in favor of Administrative
Agent.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Existing Repurchase Agreement and Guaranty, as
applicable.

The Administrative Agent, the Buyers, the Seller and the Guarantor have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent has
required the Guarantor to ratify and affirm the Guaranty on the date hereof.

Accordingly, the Administrative Agent, the Buyers, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Repurchase Agreement is hereby amended as
follows:

SECTION 1.    Definitions.  Section 2 of the Existing Repurchase Agreement is
hereby amended by:

1.1    adding the following definitions of “Aged 360 GNMA EBO”  and “Submitted
GNMA EBO” in proper alphabetical order:

“Aged 360 GNMA EBO” means a GNMA EBO which has been subject to a Transaction
hereunder for a period of greater than 360 days.

“Submitted GNMA EBO” means a GNMA EBO which is subject to a Transaction
hereunder and for which a claim has been submitted to HUD.





-1-

--------------------------------------------------------------------------------

 



SECTION 2.    Program; Initial of Transactions. Section 3 of the Existing
Repurchase Agreement is hereby amended by deleting subsection (g) thereof in its
entirety and replacing it with the following:

(g)  Agent shall act as agent solely with respect to performance of the
following duties, in each case, on behalf of Buyers to the extent contemplated
by Section 14.hh: (i) receiving from HUD and VA all amounts with respect to all
Purchased Mortgage Loans, (ii) maintaining the GNMA Account, (iii) taking such
actions as Agent deems appropriate to administer the GNMA Account, and (iv)
acting as mortgagee of record with respect to each Submitted GNMA EBO and Aged
360 GNMA EBO pursuant to Section 14.hh hereof.  The Agent shall have no duties
or responsibilities except those expressly set forth in this Section 3.g.

SECTION 3.    Covenants. Section 14 of the Existing Repurchase Agreement is
hereby amended by deleting subsection (hh) thereof in its entirety and replacing
it with the following:

hh.  GNMA EBO.

(a)  With respect to any GNMA EBO that is not (i) an Aged 360 GNMA EBO or (ii) a
Submitted GNMA EBO, Seller shall remain, on the FHA Connect system, the
mortgagee of record with respect to such GNMA EBO.  With respect to any
Purchased Mortgage Loan that is an Aged 360 GNMA EBO and prior to any GNMA EBO
becoming a Submitted GNMA EBO, Seller shall transfer the mortgagee of record on
the FHA Connect system to Agent; provided, further, following the occurrence of
an Event of Default, Seller shall transfer the mortgagee of record on the FHA
Connect system to Agent with respect to each Purchased Mortgage Loan that is a
GNMA EBO.  Notwithstanding this subsection (a), in the event of receipt of any
proceeds from HUD with respect to any Purchased Mortgage Loan that is a GNMA
EBO, Seller shall remit such amounts within four (4) Business Days to the GNMA
Account pursuant to the definition of “GNMA Account”. To the extent HUD deducts
any amounts owing by Seller to HUD, Seller shall deposit, within four (4)
Business Days following notice or knowledge of such deduction by HUD, such
deducted amounts into the applicable GNMA Account.  On each Price Differential
Payment Date, Seller shall instruct Securities Intermediary to remit all amounts
on deposit in any GNMA Account to the Securities Account for distribution in
accordance with the Securities Account Control Agreement.

(b)  With respect to each Aged 360 GNMA EBO and Submitted GNMA EBO, Seller shall
cause Agent to be designated as mortgagee of record on the FHA Connect system
under mortgagee number 34522, and shall submit all claims to HUD under such
applicable number for remittance of amounts to the GNMA Account pursuant to the
definition of “GNMA Account”.  On each Price Differential Payment Date, Seller
shall instruct Securities Intermediary to remit all amounts on deposit in any
GNMA Account to the Securities Account for distribution in accordance with the
Securities Account Control Agreement.





-2-

--------------------------------------------------------------------------------

 



(c)  Seller shall cooperate and do all things deemed necessary or appropriate by
Agent to effectuate the steps as contemplated in this Section 14.hh.

SECTION 4.    Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”),  subject to the satisfaction
of the following conditions precedent:

4.1    Delivered Documents.  On the Amendment Effective Date, the Administrative
Agent on behalf of Buyers shall have received the following documents, each of
which shall be satisfactory to the Administrative Agent in form and substance:

(a)    this Amendment, executed and delivered by duly authorized officers of the
Administrative Agent, the Buyers, the Seller and the Guarantor;

(b)    Amendment No. 2 to Second Amended and Restated Pricing Side Letter,
executed and delivered by duly authorized officers of the Administrative Agent,
the Buyers, the Seller and the Guarantor; and

(c)    such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

SECTION 5.    Representations and Warranties.  Seller hereby represents and
warrants to the Administrative Agent and Buyers that it is in compliance with
all the terms and provisions set forth in the Repurchase Agreement on its part
to be observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of Repurchase Agreement.

SECTION 6.    Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 7.    Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 8.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 9.   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.





-3-

--------------------------------------------------------------------------------

 



SECTION 10.  Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller to Administrative Agent and
Buyers under the Repurchase Agreement and related Program Agreements, as amended
hereby.

[Remainder of page intentionally left blank]

 

 



-4-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

 

Name:

Dominic Obaditch

 

 

Title:

Vice President

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Committed Buyer and as a Buyer

 

 

 

 

 

 

 

By:

/s/ Patrick J. Hart

 

 

Name:

Patrick J. Hart

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Elie Chau

 

 

Name:

Elie Chau

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

ALPINE SECURITIZATION LTD, as a Buyer, by
Credit Suisse AG, New York Branch as Attorney-
in-Fact

 

 

 

 

 

 

 

By:

/s/ Patrick J. Hart

 

 

Name:

Patrick J. Hart

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Elie Chau

 

 

Name:

Elie Chau

 

 

Title:

Authorized Signatory

 

 

 

 





Signature Page to Amendment No. 2 to Third Amended and Restated Master
Repurchase Agreement

--------------------------------------------------------------------------------

 



 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC, as
Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

Signature Page to Amendment No. 2 to Third Amended and Restated Master
Repurchase Agreement

--------------------------------------------------------------------------------